Citation Nr: 0400869	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for 
right renal calculus, asymptomatic and non-obstruction status 
post right percutaneous nephrolithotomy.

2.  Entitlement to service connection for mechanical low back 
syndrome, history of injury, to include arthritic change.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, by history. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel

INTRODUCTION

The veteran served on active duty from September 1980 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Jackson, Mississippi.  

The issues of service connection for a low back disorder and 
an increased rating for right renal calculus, asymptomatic 
and non-obstruction status post right percutaneous 
nephrolithotomy, will be discussed in the Remand section of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal have been identified and 
obtained by the RO.

2.  Bilateral carpal tunnel is of service origin.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was incurred in military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA also created 38 U.S.C.A. 
§ 5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete his claim for benefits.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

With respect to VA's duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
veteran is of record and sufficient to complete his claim for 
benefits.  Following receipt of his claim for benefits in 
October 2000, the RO advised the veteran by letter dated in 
March 2001 of the duty to assist requirements attendant to 
the VCAA, the evidence necessary to establish his claim, and 
advised regarding VA's assistance relative to developing 
evidence to substantiate the claim.  Likewise, the rating 
decision on appeal, and the statement of the case informed 
the veteran of the types of evidence needed to substantiate 
his claim.  Furthermore, the statement of the case 
specifically informed the veteran of the provisions of the 
VCAA including what evidence was needed to substantiate this 
claim.

VA's duty to notify the veteran also includes the duty to 
tell him what evidence, if any, he is responsible for 
submitting to substantiate his claim and what development the 
VA would do.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That was accomplished in this case.  As indicated, 
the March 2001 correspondence as well as the statement of the 
case specifically informed the veteran what was needed from 
him and what VA would obtain on his behalf.  In this regard, 
the veteran was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  Under the foregoing circumstances, the Board 
believes there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed to 
substantiate his claim.

With respect to VA's duty to assist the veteran, service 
medical records, military medical records, and VA medical 
examination reports have been associated with the claims 
file.  Pursuant to executed release of medical records forms, 
VA Forms 21-4142, the RO requested and obtained additional 
medical records identified by the veteran in April 2001.  The 
record shows the veteran has identified no other potential 
sources of relevant information in support of his claims, and 
there are no indications in the record of any outstanding 
evidence.  

On September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this regard, the president has 
recently signed into law, the Veterans Benefits Act of 2003, 
P. L. 108-  ,Section 701 which now permits the VA to 
adjudicate a claim before the expiration of the one year time 
period.  Accordingly, adjudication of this appeal does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a  showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).

Service medical records show the veteran was evaluated with 
carpal tunnel syndrome in October 1999.  A November 1999 
clinical report references further diagnostic assessment of 
carpal tunnel syndrome, and referral for occupational 
therapy.

VA general medical and neurological examinations, in November 
2000, diagnosed carpal tunnel syndrome.  

As aptly noted by the record, it is apparent that the veteran 
experienced symptoms related to carpal tunnel syndrome during 
service, and that such symptomatology continues to the 
current time.  Specifically, the record reflects that an 
impression of carpal tunnel syndrome was entered during 
service in conjunction with these complaints in 1999.  

Moreover, VA examiners diagnosed carpal tunnel syndrome on 
examination in November 2000, proximate to the veteran's 
release from active duty.  Accordingly, in light of the 
evidence of such pathology in service, the complaints of 
continuing symptomatology and history, findings on VA 
examination, and resolving all reasonable doubt in favor of 
the veteran, the Board concludes that service connection for 
carpal tunnel syndrome is warranted. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
granted.


REMAND

The veteran maintains that his current low back disorder is 
of service origin and, as such, warrants entitlement to 
service connection.  A preliminary review of the service 
medical records show the veteran was treated intermittently 
during active duty for low back complaints.  During VA 
examination in November 2000, the veteran was evaluated with 
mechanical low back syndrome.  

Based upon a review of the clinical findings during the most 
recent VA examination, it remains unclear from the evidence 
whether the veteran has a current low back disability.  

The November 2000 VA examinations showed the presence of a 
three millimeter calculus in the mid portion of the right 
kidney.  The October 2001 military outpatient report 
indicates that treatment with potassium citrate had been 
discontinued.  In his substantive appeal the veteran 
indicated that he was on potassium citrate.

In view of these facts the Board finds that contemporaneous 
and thorough VA examinations would be of assistance in this 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms in 
order to obtain copies of all VA and private 
medical records pertaining to treatment for 
his low back disorder and renal calculus 
subsequent to September 2001, which have not 
been previously submitted.  He should 
identify the physician who has placed him 
back on potassium citrate.

3.  The RO should obtain the records from 
Keeler Air Force Base covering the period 
from October 2001 to the present.

4.  Thereafter, a VA examination by a 
specialist in genitourinary disorders should 
be conducted to determine the frequency and 
severity of the right renal calculus and non-
obstruction status post right percutaneous 
nephrolithotomy.  The examiner is requested 
to obtain a detailed clinical history, to 
include current treatment regimen.  The 
claims folder should be made available to the 
examiner prior to the examination.  All 
specialized testing deemed necessary should 
be performed.

4.  The RO should schedule the appellant for 
VA examination by an orthopedist in order to 
determine the nature, etiology, and severity 
of any disability involving the low back.  
The claims folder must be made available to 
the examiner for review in conjunction with 
the examination.  All indicated tests, to 
include x-ray studies and any other 
specialized tests deemed necessary should be 
conducted.  It is requested that the examiner 
obtain a detailed history regarding back 
injuries and complaints.  Following the 
examination, it is requested that the 
examiner indicate whether the veteran 
currently has a chronic low back disorder.  
If yes the examiner is requested to render an 
opinion as to whether it is as likely as not 
that the current low back disorder is related 
to service.  A complete rational for any 
opinion expressed should be provided.

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to cve Court.  See M21-1, 
Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



